Dear Auditor Montee:
This office received your letter of July 6, 2009, submitting a fiscal note and fiscal note summary prepared under § 116.175, RSMo, for an initiative petition submitted by Todd Jones (version 2) regarding a proposed constitutional amendment to Article III of the Missouri Constitution. The fiscal note summary that you submitted is as follows:
  For fiscal year 2010, the state budgeted $28.7 million for Medicaid benefits and $13.3 million for increasing research capacity from the Life Sciences Research Trust Fund. This proposal requires the first $200 million, annually, be spent on healthcare for low-income Missourians. The total cost or savings to state and local governmental entities are unknown.
Under § 116.175.4, RSMo, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
                                                         Very truly yours,
                                                         _________________ Chris Koster Attorney General *Page 1